Exhibit 10(a)



SEPARATION AGREEMENT AND GENERAL RELEASE



 

  AGREEMENT made as of this 27th day of July, 2004, by and between Lawrence E.
De Simone ("Employee"), who resides at 3610 West Chew Street, Allentown,
Pennsylvania 18104, and PPL Services Corporation ("PPL"):

  NOW, THEREFORE, PPL and Employee, intending to be legally bound hereby agree
as follows:

  1.  Employee agrees that effective August 31, 2004, he will resign as
Executive Vice President of PPL Corporation and PPL, and he agrees to execute
appropriate documentation recognizing his resignation from his various duties as
an officer, director, or manager of PPL Corporation and its affiliates.
Effective September 1, 2004, Employee will continue to serve as Vice President
of PPL until his retirement on February 1, 2005, and he hereby resigns this
position effective the close of business on January 31, 2005.

  2.  (a).  Employee understands that he has twenty-one (21) days to consider
the terms and conditions of this Separation Agreement and General Release
("Agreement").

      (b).  After executing this Agreement, Employee shall have seven (7) days
(the "Revocation Period") to revoke this Agreement by indicating his desire to
do so in writing (i) sent by certified mail or overnight delivery addressed to:
Ronald Schwarz, PPL Services Corporation, Two North Ninth Street, Allentown, PA
18101-1179 and (ii) received by Mr. Schwarz no later than the close of business
on the seventh (7th) day following the date Employee executes this Agreement.

      (c).  The effective date of this Agreement shall be the eighth (8th) day
following the execution of this Agreement (the "Effective Date").

      (d).  In the event Employee does not accept this Agreement, or in the
event Employee revokes this Agreement during the Revocation Period, this
Agreement and any offer contained herein shall automatically be deemed
rescinded, null and void.

  3.  (a).  Employee shall be retained on PPL's payroll, at his current annual
salary level of $455,000 and with his current benefits until January 31, 2005,
in the capacity of Vice President of PPL. During this period, he will remain
eligible for all of the standard employee benefit programs available to other
PPL management employees.

      (b)  PPL will pay Employee the sum of $197,167, less appropriate
withholdings, on or about January 31, 2005.

      (c).  PPL will request that the Compensation and Corporate Governance
Committee of the Board of Directors of PPL Corporation ("C&CGC") take whatever
action(s) may be required to eliminate restrictions on the 30,000 shares of
restricted PPL Corporation stock identified in the Retention Agreement between
Employee and PPL Corporation, which became effective January 1, 2001, upon
Employee's retirement on February 1, 2005. Employee agrees that this Agreement
terminates and supercedes the Retention Agreement, unless Employee exercises his
right to revoke this Agreement. If the C&CGC fails to take action, this
Agreement shall be null and void.

      (d).  PPL will pay Employee a supplemental retirement benefit under the
terms of the Supplemental Executive Retirement Plan and the PPL Retirement Plan
based on a retirement date of February 1, 2005. The benefit payable under the
Supplemental Executive Retirement Plan shall take into account the payment set
forth in Paragraph 3(b) above.

      (e).  By virtue of allowing Employee to retire February 1, 2005, PPL will
permit Employee the right to exercise all options granted to him on January 22,
2004, as described in Exhibit A to this Agreement.

      (f).  PPL will request that the C&CGC take whatever action(s) may be
required to lift the restrictions from any restricted PPL Corporation stock
granted to Employee (other than the 30,000 shares referenced in Paragraph 3(b)
above). The grant date, expiration date, number of shares and the restriction to
be lifted are identified in Exhibit A to this Agreement. Thereafter, Employee's
rights with regard to the stock otherwise shall be in accordance with the terms
of the plan(s) under which they were granted. If the C&CGC fails to take action,
this Agreement shall be null and void.

      (g).  Employee will be eligible for senior executive out-placement through
Right Management Consultants for a period of one year.

      (h).  Employee shall be paid for all accrued but unused vacation, less
appropriate withholdings.

      (i).  PPL will provide to Employee any benefits to which he is entitled
pursuant to applicable PPL employee pension benefit and welfare plans, in
accordance with the terms of those plans.

  4.  Employee agrees and acknowledges that the payments and benefits provided
to Employee by PPL and referred to in paragraph "3" above exceed any payment,
benefit or other thing of value to which Employee would otherwise be entitled
under any agreement or contract with PPL, or under any policy, plan or procedure
of PPL or any of PPL's subsidiaries, parents and affiliates.

  5.  (a).  In exchange for the consideration provided for by paragraph "3"
above, Employee for himself and for his heirs, executors, administrators and
assigns (hereinafter referred to collectively as "Releasors"), forever releases
and discharges PPL and any of its parent companies, subsidiaries, divisions,
affiliates or related business entities, successors and assigns and any of its
or their past or present shareholders, directors, officers, managers, members,
attorneys, agents, trustees, administrators, employees or assigns (whether
acting as agents for PPL or in their individual capacities), and any severance
plans of the foregoing (hereinafter referred to collectively as "Releasees"),
from any and all claims, demands, causes of action, fees and liabilities of any
kind whatsoever, whether known or unknown, which Releasors ever had, now have or
may have against Releasees by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence or other matter up to and including
the Effective Date of this Agreement.

      (b).  Without limiting the generality of the foregoing, this Agreement is
intended to and shall release Releasees from any and all claims, whether known
or unknown, which Releasors ever had, now have or may have against Releasees
arising out of Employee's employment with Releasees and/or his termination from
such employment, including but not limited to: (i) any claim under the Civil
Rights Act of 1964, as amended; (ii) any claim under the Age Discrimination in
Employment Act, as amended; (iii) any claim under the Pennsylvania Human
Relations Act; (iv) any claim under the Employee Retirement Income Security Act
of 1974, as amended; (v) any claim under the Rehabilitation Act of 1973, as
amended; (vi) any claim under the Americans With Disabilities Act; (vii) any
other claim of discrimination or retaliation in employment (whether based on
federal, state or local law, statutory or decisional); (viii) any claim arising
out of the terms and conditions of Employee's employment with PPL, his
separation from such employment, and/or any of the events relating directly or
indirectly to or surrounding such separation; and (ix) any claim for attorneys'
fees, costs, disbursements and/or the like. Employee also specifically waives
all rights to recover any damages under the Energy Reorganization Act of 1974,
as amended, and the Energy Policy Act. Employee does not waive the right to file
a charge with the Equal Employment Opportunity Commission regarding the validity
of the Agreement or waive any claims that may arise after the execution of this
Agreement.

  6.  Nothing in this Agreement shall be construed to prohibit, penalize, or
discourage Employee from reporting any suspected instance of illegal activity of
any nature, any nuclear safety concern, any workplace safety concern, or any
safety concern of any nature to the Nuclear Regulatory Commission ("NRC"), the
United States Department of Labor, or any other federal or state governmental
agency. This Agreement shall not be construed to prohibit Employee from
providing, or to penalize Employee for providing, information to the NRC, or to
any other federal or state governmental agency or governmental officials, or
testifying in any civil or criminal proceedings, even if such information or
testimony being provided relates to the claims or matters settled by this
Agreement. This Agreement shall not be construed as a waiver or withdrawal of
any concerns reported by Employee to the NRC, or the withdrawal of participation
by Employee in any NRC proceedings.

  7.  (a).  The existence, terms and conditions (as well as the negotiation of
and conversations relating thereto) of this Agreement, are and shall be deemed
confidential and shall not be disclosed by Employee to any other person or
entity, except to his attorneys, accountants, tax advisors or immediate family
members, provided they agree to maintain the confidentiality of this Agreement,
except as otherwise compelled by law or a Court or agency with competent
jurisdiction.

      (b).  Employee agrees to use reasonable efforts to give written notice to
PPL of any and all attempts to: (i) compel disclosure of this Agreement or (ii)
require Employee to testify in any matter concerning PPL. Employee shall use
reasonable efforts to provide such written notice at least five (5) days before
compliance with any subpoena or order, but if the subpoena or order requires
compliance within less than five days, Employee shall use reasonable efforts to
provide such written notice, or, if impractical, shall provide telephonic
notice, within one (1) business day after receiving notice that an attempt will
be or has been made to compel testimony or the disclosure of the matters
referred to in paragraphs "7(a)" and "10."

  8.  Employee acknowledges and agrees that he has not commenced, maintained,
prosecuted, or participated in any action, suit, charge, grievance, complaint or
proceedings of any kind against Releasees in any court or before any
administrative or investigative body or agency and/or that he is hereby
withdrawing with prejudice any such complaints, charges, or actions that he may
have filed against Releasees. Employee further acknowledges and agrees that he
has waived all relief available to him (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in Paragraph 5 above.

  9.  Employee agrees to cooperate with PPL and its counsel in any action,
arbitration, proceeding or litigation relating to any matter in which Employee
was involved or of which Employee has knowledge as a result of or in connection
with his employment by PPL. In the event that any reasonable expenses shall be
incurred by Employee respecting the aforesaid, PPL agrees to reimburse Employee
as to any such reasonable expenses.

  10.  Employee agrees that he will not engage in any conduct that is injurious
to PPL's reputation and interest, including but not limited to: (i) divulging or
communicating to any person confidential, sensitive or proprietary information
(including but not limited to payroll, personnel and employment policy
information) acquired in the performance of his duties for PPL; (ii) disparaging
(or inducing or encouraging others to disparage) PPL; or (iii) soliciting
employees of PPL to leave PPL's employ for one year following the Effective Date
of this Agreement. For the purposes of this paragraph, the term "disparage"
includes without limitation, comments or statements to the press, Releasees or
any individual or entity with whom the Releasees have a relationship, which
would adversely affect in any manner the conduct of the Releasees' business or
the reputation of the Releasees. However, nothing in this Agreement is meant to
prohibit Employee from accepting employment with or acting as a consultant for
any entity that may be a competitor of PPL.

  11.  Employee acknowledges that: (i) he has carefully read this Agreement in
its entirety; (ii) he has had an opportunity to consider fully the terms of this
Agreement for at least twenty-one (21) days; (iii) he is being advised by PPL in
writing to consult with an attorney of his choosing in connection with this
Agreement; (iv) he fully understands the significance of all of the terms and
conditions of this Agreement; (v) he has discussed it with his independent legal
counsel; (vi) he has had answered to his satisfaction any questions he has asked
with regard to the meaning and significance of any of the provisions of this
Agreement; and (vii) he is signing this Agreement voluntarily and of his own
free will and assents to all the terms and conditions contained herein.

  12.  If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement. Finally, any breach of the terms of
paragraphs "5," "7," "8," "9" or "10" shall constitute a material breach of this
Agreement which shall entitle PPL to seek appropriate relief in a court of
competent jurisdiction.

  13.  This Agreement represents the complete understanding between the parties
and supersedes any and all agreements, understandings and discussions, whether
written or oral, between the parties. No other promises or agreements shall be
binding unless in writing and signed by the parties hereto after the Effective
Date of this Agreement.

  14.  This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania and the parties in any action arising out of this Agreement shall
be subject to the jurisdiction and venue of the federal and state courts, as
applicable, in the County of Lehigh, Commonwealth of Pennsylvania.

  15.  This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

 

  WHEREFORE, the parties hereto have caused this Separation Agreement and
General Release to be signed as of the day and date first written above.

 

__________________________________  Date: ______________________
                  Lawrence E. De Simone

COMMONWEALTH OF PENNSYLVANIA

)

 

)  ss.:

COUNTY OF LEHIGH

)

 

On this ____ day of __________, 2004, before me personally came Lawrence E.
De Simone who executed the foregoing Separation Agreement and General Release,
and he duly acknowledged to me that he executed the same.

________________________________
                      Notary Public

PPL Services Corporation

By: _____________________________